DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “switching device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The electrical connection device is unclear in how it “serves for the connection of a consumer device to the drive system.”
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The switching device directly attached to the carrying frame is new matter. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The electrical connection device is unclear in how it “serves for the connection of a consumer device to the drive system.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobson (US 7,382,104).
Regarding claim 1, Jacobson discloses a drive system comprising: a carrying device with a wearable carrying frame (24); an energy store (172) carried by the carrying frame; at least one electric drive motor (170) carried by the carrying frame; and a coupling device (Figs. 3-6) that is configured to mechanically couple a flexible drive shaft (52, 78, 88, 98) of a work apparatus (30, 32, 38) to be driven by the drive motor to the drive system, wherein rotational movement of the drive motor is directly transferred from the drive motor to the flexible drive shaft of the work apparatus and; wherein the flexible drive shaft is disposed within an operator control hose (30, 32). See Figs. 1-6; and col. 6, ll. 40-48. 
Regarding claim 2, the carrying device comprises a shoulder bag or backpack having at least one strap (26) configured to permit the carrying device to be worn over a shoulder of a user. See Fig. 1. 
Regarding claim 3, two straps (26) are provided that are configured to permit the carrying device to be worn over both shoulders of a user. See Fig. 1. 
Regarding claim 7, an electrical connection device (col. 2, ll. 61-68) is carried by the carrying frame and serves for the connection of a consumer device to the drive system. See Abstract.
Regarding claim 9, the drive motor (170) is located above the energy store (172). See Fig. 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobson as applied above in further view of Steffen (US 6,619,832).
Regarding claim 5, Jacobson does not disclose a transformer. Steffen, which is drawn to a driver system, discloses using a transformer device (14). See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a transformer, as disclosed by Steffen, attached to the carrying frame of Jacobson in order to transform an electrical current, which is drawn from the energy store, to a current suitable for powering the drive motor. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the transformer directly attached to the frame, since it has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japiske, 86 USPQ 70.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson as applied above in further view of Jenni et al. (US 2005/0161305).
Regarding claim 6, Jacobson does not disclose a hip strap. Jenni, which is drawn to a drive system, discloses a hip strap which is connected to a carrying frame. See Fig. 5. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a hip strap, as disclosed by Jenni, on the device of Jacobson in order to better secure the device to a user.
Regarding claim 10, Jacobson, as modified above, discloses a powered tool comprising: a work apparatus (Fig. 1) having a drive shaft (52); a carrying device with a wearable carrying frame (24); first and second shoulder straps (26) extending forwardly of the carrying frame and configured to be worn over shoulders of a user; a hip strap (Jenni, Fig. 5) extending forwardly of the carrying frame at a location beneath the shoulder straps and configured to be worn around the hip of the user; an energy store (172) supported on the carrying frame and extending rearwardly of the carrying frame; at least one electric drive motor (170) carried by the carrying frame and extending rearwardly of the carrying frame, the electric drive motor being located above the energy store; and a coupling device (Fig.3; or 58) that directly mechanically couples the drive shaft (52) of the work apparatus to the drive motor; wherein the drive shaft is disposed within an operator control hose (30). See Figs. 1-5. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobson as applied above.
Regarding claim 8, a switching device (48) is attached to the carrying frame and which serves for the switching of an electrical connection between the energy store and the drive motor and/or for the switching of an electrical connection between the energy store and a transformer device which transforms an electrical current, which is drawn from the energy store, to a current suitable for powering the drive motor. See Fig. 1. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the switching device directly attached to the carrying frame, since it has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japiske, 86 USPQ 70.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobson and Jenni as applied above in further view of Lindely (US 2005/0163566).
Regarding claim 11, Jacobson discloses a drive shaft that is a flexible drive shaft, but does not disclose a internal concrete vibrator as claimed. Lindely, which is drawn to a drive system, discloses a work apparatus that can be an internal concrete vibrator. See Abstract. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute an internal concrete vibrator, as disclosed by Lindely, for the work apparatus of Jacobson in order to finish concrete.  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson and Jenni as applied above in further view of Kojima et al. (US 6,053,259).
Regarding claims 12 and 13, Jacobson does not disclose a pivotable dive motor. Kojima, which is drawn to a drive system, discloses a drive motor (2) that is pivotably carried by a carrying device (1). See Figs. 1-3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the drive motor of Jacobson pivot, as disclosed by Kojima, in order to allow for further dexterity of the work apparatus to reach different positions and angles.  

Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive. Applicant first argues the above rejection under 35 U.S.C. 112. Applicant points to para. [0055] in support of his argument. However, para. [0055] simply states that “electrical connection device 20 allows for connection to a work apparatus.” Applicant’s Fig. 1 then simply shows element (20) beneath battery (2). As a result, it is still unclear how the “electrical connection device […] serves for the connection of a consumer device to the drive system.”
Applicant next contends that Jacobsen does not disclose “a coupling device that is configured to mechanically couple a flexible drive shaft of a work apparatus to be driven by the drive motor to the drive system, wherein rotational movement of the drive motor is directly transferred from the drive motor to the flexible drive shaft of the work apparatus …” The Office respectfully disagrees. As stated in the above rejection, Jacobson discloses a coupling device in Figs. 3-6. Specifically, element (58, 64) in Fig. 3 is configured to mechanically couple a flexible drive shaft (52) of the work apparatus (38) to be driven by the drive motor (170) to the drive system. See, Fig. 3. Additionally, rotational movement of the drive motor of Jacobsen is directly transferred from the drive motor to the flexible drive shaft (52) of the work apparatus and; the flexible drive shaft is disposed within an operator control hose (30, 32). See Figs. 1-5; and col. 6, ll. 40-48.
It appears that applicant is interpreting “work apparatus” and “operator control hose” far too broadly. Applicant states that element (32) of Jacobsen cannot be part of a “work apparatus,” and that element (30) cannot be part of an “operator control hose.” It is the Office’s position that there are no structural limitations in applicant’s claims or specification that sufficiently defines a “work apparatus”  or “operator control hose” as currently argued by applicant. 
As for applicant’s arguments pertaining to claims 5, 8, 12 and 13, they have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734